Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a continuation of Application No. 16/886033 (currently abandoned) filed 28 May 2020, which is a divisional of Application No. 15/545065 (now Patent No. 10,722,474) filed 20 July 2017, which is a national stage entry of PCT/US2016/014076 filed 20 January 2016.  Claims 1-15 are cancelled.  Claims 16-24 are currently pending and examined on the merits within. 

Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (U.S. Patent Application Publication No. 2013/0337083) in view of Knepper (Trends in Analytical Chemistry, 2003).
	Regarding instant claim 16, Reed et al. teach a nanoparticle comprising citric acid, ethylenediaminetetraacetic acid and cerium oxide.  See paragraph [0084]. 
 	Regarding instant claims 17-18 and 20-21, the nanoparticles have a hydrodynamic diameter less than 5 nm.  See paragraph [0080].
	Regarding instant claim 19, Reed et al. teach a dispersion comprising cerium oxide nanoparticles, citric acid, ethylenediaminetetraacetic acid and water.  See paragraph [0070].
	Regarding instant claim 22, the cerium containing nanoparticles are non-agglomerated.  See claim 6.
	Regarding instant claims 23-24, the pH of the product dispersion was about 7.2.  See paragraph [0116].	
	Reed et al. do not teach ethylenediaminedisuccinic acid. 
	Knepper teaches that synthetic chelating agents are utilized in many industrial applications because of their capability of binding and masking metal ions. See abstract.  S,S-ethylene diamine N,N’-disuccinic acid (S,S-EDDS) is a completely biologically degradable complexing agent.  S,S-EDDS can be used in textile, photo, detergent, and cosmetic industries. See page 712, paragraph 2.  S,S-EDDS is constitutionally an isomer of EDTA.  See page 714, paragraph 4. S,S-EDDS shows rapid nearly complete microbial degradation in all environmental components. See page 716, paragraph 8.  For some applications where poorly degradable synthetic complexing agents are still used, well-degradable complexing agents like S,S-EDDS are suitable substitutes.  Substitution of EDTA with S,S-EDDS is regarded positively because of the better degradability and lower toxicity when compared to EDTA.  See page 722, paragraphs 7 and 16. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known chelating agent for another to yield predictable results since Knepper teaches that substitution of S,S-EDDS for EDTA is regarded positively because of the better degradability and lower toxicity than EDTA. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,533,007 in view of Knepper (Trends in Analytical Chemistry, 2003).
	Both the instant application and U.S. Patent No. 9,533,007 are directed to a dispersion of nanoparticles comprising cerium oxide, citric acid and an ethylenediamine compound.  The difference lies in the fact that instant application is directed to ethylenediaminedisuccinic acid and U.S. Patent No. 9,034,392 uses ethylenediaminetetraacetic acid.  The prior art of Knepper teaches that substitution of EDTA with S,S-EDDS is regarded positively because of the better degradability and lower toxicity when compared to EDTA.  See page 722, paragraphs 7 and 16. Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known chelating agent for another to yield predictable results. Thus the two are not patentably distinct.

Conclusion
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615